Citation Nr: 1045094	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-32 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Attorney at 
Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from March 1945 to 
October 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Board previously remanded this case in January 2009 
for further development.  After completion of this development, 
the Board issued a September 2009 decision that denied the 
appeal.  

However, the Veteran appealed the September 2009 Board decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
response, the Court, pursuant to a July 2010 Order and Joint 
Motion, vacated the Board's decision that had denied service 
connection for a right knee disorder and remanded this issue to 
the Board for readjudication in compliance with certain 
instructions.  

After receiving this case back from the Court, the Board sent the 
Veteran and his representative a letter in July 2010 informing 
them they had 90 days to submit additional evidence.  No response 
from either the Veteran or his representative is of record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In the July 2010 Order and Joint Motion, the parties found that 
the Board's reasons and bases were insufficient for its refusal 
to provide the Veteran with a VA examination to address the 
etiology of his right knee disorder.  That is, pursuant to the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79, 81-85 
(2006), the Board should have properly analyzed whether there was 
medical or lay evidence that "indicates" whether a current 
right knee disorder "may" be associated with the Veteran's 
service.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).  

The Board emphasizes that in its September 2009 decision it 
explained in detail why the Veteran's lay assertions as to 
continuity of symptomatology for a right knee disorder were not 
credible.  See e.g., September 2009 Board decision at pages 11-
12.  However, the Board acknowledges that before diagnosing the 
Veteran with current severe arthritis of the right knee, a 
physician in a June 2004 VA treatment record did note the 
Veteran's history of right knee pain "of long duration" and a 
right knee injury from a parachute jump during service.  This 
arguably meets the "low threshold" articulated by the Court 
that would entitle the Veteran to a VA medical examination and 
opinion as to etiology.  McLendon, 20 Vet. App. at 81-85.  

Therefore, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his current 
right knee disorder on the basis of in-service incurrence.   
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See again 
McLendon, 20 Vet. App. at 81-85.   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of his current right knee disorder.  
The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims folder must be made available for 
review for the examination and the 
examination report must state whether such 
review was accomplished.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to provide an opinion as to 
whether it is at least as likely as not (a 50 
percent probability or greater) that any 
current right knee disorder is caused by or a 
result of his military service from March 
1945 to October 1946.  In making this 
determination, the Board emphasizes to the 
examiner that even though certain service 
treatment records (STRs) are missing, the 
Veteran is credible in his lay assertions 
that he injured his right knee in the Army 
during parachute training in August 1945.  
His DD Form 214 confirms he went to parachute 
school.  In addition, consider his lay 
assertions as credible that during service he 
was treated by way of "pills" and draining 
of right knee fluid in December 1945 and 
January 1946.  Further, his lay assertions 
that he received VA treatment for his right 
knee within a year of service in 1947 are 
also credible, even though those particular 
VA treatment records are no longer available.  
Finally, there is no evidence or allegation 
that he was again treated for right knee pain 
after his initial post-service treatment in 
1947, until approximately 50 years later.  
The Veteran states that he just simply 
"live[d] with the pain."  See July 2004 
claim (VA Form 21-526 - Part B).  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion - such as causation, is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.  The examiner must discuss the 
rationale of the opinion, whether favorable 
or unfavorable, based on the findings on 
examination and information obtained from 
review of the record, including X-ray 
studies, past injuries, and assertions made 
by the Veteran.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why this 
is not possible or feasible. 

2.  After completion of the above, and any 
additional notice or development deemed 
necessary, readjudicate the claim for service 
connection for a right knee disorder in light 
of the additional evidence.  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his attorney a Supplemental 
Statement of the Case (SSOC) and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

